t c memo united_states tax_court shizuo george kurata petitioner v commissioner of internal revenue respondent docket no filed date held gain recognized because p failed to prove sec_1033 i r c involuntary_conversion of property held further deductions denied for miscellaneous employee business_expenses and for moving_expenses because p failed to substantiate such expenditures held further sec_6651 i r c addition_to_tax for failure_to_file timely return sustained held further sec_6662 i r c accuracy related penalty imposed for negligence or disregard of rules or regulations shizuo george kurata pro_se shari c mauney j robert cuatto and rick v hosler for respondent memorandum opinion halpern judge by notice_of_deficiency dated date respondent determined a deficiency in an addition to and a penalty on petitioner's federal_income_tax as follows year deficiency dollar_figure addition_to_tax penalty under sec_6651 sec_6662 dollar_figure dollar_figure unless otherwise noted all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are the amount of gain realized by petitioner upon the sale of certain rental properties and whether petitioner is entitled to nonrecognition of that gain under sec_1033 whether petitioner is entitled to certain disallowed schedule a deductions and whether petitioner is liable for the addition_to_tax and penalty the parties have stipulated various facts which we so find the stipulations of facts filed by the parties and accompanying exhibits are incorporated herein by this reference although the issues for decision are principally factual we need find few facts in addition to those stipulated by the parties accordingly we shall not separately set forth our findings_of_fact and opinion and the additional findings_of_fact that we must make are contained in the discussion that follows after setting forth certain background information we shall address the adjustments made by respondent that are in dispute and the addition_to_tax and penalty that are in dispute petitioner bears the burden_of_proof on all questions of fact rule a i background petitioner maintained his legal residence in phoenix arizona at the time the petition in this case was filed during petitioner was a consulting engineer and a general_partner with tqa associates a texas based consulting firm petitioner is a calendar_year taxpayer petitioner filed an application_for automatic_extension of time to file u s individual_income_tax_return for requesting an extension of time to date petitioner also filed an application_for additional extension of time to file u s individual_income_tax_return for requesting an extension of time to date petitioner filed a u s individual_income_tax_return form_1040 for the tax_return which was received by the internal_revenue_service ogden service_center on date the envelope used by petitioner to mail the tax_return is postmarked date ii disputed adjustments a sale of mukilteo condominiums on or about date petitioner purchased five condominium units located in mukilteo washington the five units petitioner owned those units as rental properties on or about date petitioner transferred the five units to great american first savings bank great bank in conjunction with the settlement of potential litigation regarding purported soil erosion affecting those properties attached to the tax_return is a statement of involuntary_conversion which relates to the five units that statement shows a gain in the amount of dollar_figure on the disposition of the five units and provides that the taxpayer intends to acquire replacement_property and to defer the gain realized by the involuntary_conversion of the five units in the notice_of_deficiency respondent adjusted the amount_realized on the sale of the five units by increasing the amount of the settlement proceeds from dollar_figure to dollar_figure and adjusted petitioner's adjusted_basis in the five units by decreasing petitioner's initial cost_basis from dollar_figure to dollar_figure respondent determined that after taking into account depreciation and other items petitioner realized gain on the for simplicity figures have been rounded to the nearest dollar and thus in some of the calculations to follow there are some minor discrepancies sale of the five units in the amount of dollar_figure and respondent adjusted petitioner's gross_income accordingly because petitioner had failed to establish that he was entitled to gain deferral on the basis of an involuntary_conversion of the five units after making a negative adjustment for an operating loss carryover respondent increased petitioner's taxable_income by dollar_figure as a threshold matter we must determine the amount of gain realized on the sale of the five units and in turn the adjustments to petitioner's gross and taxable_income that are in issue sec_1001 provides in part that gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis although initially the parties may have disputed the cost of the five units it appears that the parties are now in agreement that petitioner paid a total of dollar_figure for the five units which amount constitutes petitioner's cost_basis in the units the parties also agree on the adjustments to petitioner's basis in the five units capital expenditures of dollar_figure and depreciation on buildings and personal properties of dollar_figure therefore the parties agree that petitioner's adjusted_basis in the five units is dollar_figure dollar_figure dollar_figure dollar_figure - dollar_figure the parties however disagree on the amount_realized by petitioner from the sale of the five units petitioner reports the sale as follows gross settlement proceeds of dollar_figure settlement charges of dollar_figure legal costs of dollar_figure and operating loss carryover of dollar_figure from those figures petitioner calculates an amount_realized of dollar_figure dollar_figure dollar_figure - dollar_figure - dollar_figure - dollar_figure in calculating an amount_realized of dollar_figure from the sale of the five units respondent argues that dollar_figure is the correct figure for settlement proceeds subtracts legal costs of dollar_figure dollar_figure dollar_figure - dollar_figure and does not consider the dollar_figure in settlement charges claimed by petitioner only after calculations for the amount_realized and gain realized are complete and the gain is included as an item_of_gross_income see sec_61 does respondent subtract the operating loss carryover of dollar_figure in arriving at taxable_income see sec_161 sec_172 the difference between the parties' figures for the amount_realized thus results from a disagreement over the correct amount of settlement proceeds and charges to be considered in calculating the amount_realized as well as the placement of the operating loss carryover in the computations first we agree with respondent that the operating loss carryover should properly be considered if at all only in determining taxable_income and not in the separate and preceding operation of determining gain realized compare sec_61 and sec_1001 with sec_161 and sec_172 since the parties agree with regard to the dollar_figure in legal costs we shall focus on the proper amount to be considered as settlement proceeds and settlement charges the settlement statements hud-1s indicate a total sales_price for the five units in the amount of dollar_figure we agree with respondent that that figure is the proper starting point for calculating amount_realized the hud-1s also indicate that petitioner incurred total settlement charges of dollar_figure of that amount dollar_figure represents additional attorney's_fees dollar_figure represents amounts paid for title insurance and the remainder apparently represents unspecified amounts petitioner owed to great bank we believe that the only settlement charges that can reduce the amount_realized from the sale of the five units are the payments for additional attorney's_fees and title insurance petitioner has failed to persuade us expenses_incurred in selling property generally reduce the gain realized see eg 388_f2d_184 8th cir selling_expenses incurred in the sale of a capital_asset are treated as capital in nature and chargeable only against the capital proceeds we are satisfied that the payments for additional attorney's_fees and title insurance are expenses_incurred in selling the five units because those charges appear on the settlement statements however the presence on the settlement statements alone of unspecified amounts petitioner owed to great american first savings bank does not persuade us that those amounts constitute expenses_incurred in selling the five units in addition it should be noted that appeal in this case would lie to the court_of_appeals for the ninth circuit and that circuit may account for the selling_expenses incurred on the sale of the five units by increasing petitioner's adjusted_basis as opposed to reducing the amount_realized see kirschenmann v continued that unspecified amounts owed to great bank constitute settlement charges that properly reduce the amount_realized from the sale of the five units indeed petitioner has not produced any evidence on that issue in sum we find that the sale of the five units produced settlement proceeds of dollar_figure and settlement charges of dollar_figure therefore the amount_realized by petitioner on the sale of the five units is dollar_figure and the gain realized is dollar_figure the adjustment to petitioner's gross_income that is in issue is dollar_figure and after making a negative adjustment for the undisputed operating loss carryover dollar_figure is the adjustment to petitioner's taxable_income that is in issue those calculations are as follows purchase_price dollar_figure capital expenditures big_number depreciation big_number adjusted_basis big_number settlement proceeds dollar_figure legal costs big_number settlement charges big_number amount_realized big_number amount_realized less adjusted_basis big_number equals gain realized big_number adjustment_to_gross_income in issue big_number operating loss carryover big_number dollar_figure continued commissioner 488_f2d_270 9th cir revg 57_tc_524 we believe however that we need not address whether selling_expenses properly reduce amount_realized or increase adjusted_basis because under either approach the gain realized by petitioner in the present case would be the same amount since the parties agree on the figure for petitioner's adjusted_basis in the five units we shall purely for convenience not disturb that figure and adjust the amount_realized for the expenses_incurred on the sale of the five units adjustment to taxable_income in issue big_number now that we have determined the adjustments to petitioner's gross and taxable_income that are in issue as a result of the sale of the five units we must decide whether those adjustments are correct petitioner asserts that the five units along with other similar properties which were part of a 300-unit condominium complex located in mukilteo washington the mukilteo complex were damaged beyond repair as a result of soil erosion caused by drainage diffusion and saturated soil a homeowner's association representing the interests of the condominium_owners including petitioner retained a law firm that initiated legal proceedings against great bank which according to petitioner acquired the bank that had sold the properties to the condominium_owners after negotiations the homeowner's association entered into a group settlement agreement with great bank on date pursuant to that agreement petitioner transferred the five units to great bank in exchange for cash and debt forgiveness petitioner claims that the five units were destroyed beyond repair and as a result of the interlocking ownership structure of the mukilteo condominium properties the group settlement was the only practical recourse available to the individual owners on that basis petitioner claims that the five units were involuntarily converted petitioner contends that he applied the proceeds received from the sale of the five units towards the purchase of qualifying replacement_property located in glendale arizona on date and therefore is entitled to nonrecognition of gain on the sale of the five units sec_1033 among other things allows nonrecognition of gain to the extent that proceeds received from the compulsory or involuntary_conversion of property are used to purchase other_property similar_or_related_in_service_or_use to the property so converted qualifying replacement_property involuntary_conversions resulting from the destruction of property in whole or in part are specifically enumerated as a type of disposition that qualifies under the statute sec_1033 c onversions or sales of property where the owner had a choice of keeping the property or converting or selling it do not qualify for nonrecognition treatment c g willis inc v 41_tc_468 affd 342_f2d_996 3d cir therefore petitioner must prove that as a result of the destruction of the five units in whole or in part the five units were involuntarily converted and that the purchase of property located in glendale arizona on date constituted the purchase of qualifying replacement_property in this case petitioner has failed to prove that the five units were destroyed in whole or in part as that phrase is used in sec_1033 at trial petitioner offered only his uncorroborated testimony that the five units were damaged beyond repair petitioner did not support that assertion with any pictures documentary_evidence or the testimony of any third party we need not and decline to accept petitioner's assertion at face value given his failure to corroborate see eg 975_f2d_534 8th cir affg in part revg in part tcmemo_1991_140 808_f2d_312 4th cir affg tcmemo_1985_107 respondent however presented the testimony of james bennett the building official for the city of mukilteo washington since date to the time of trial mr bennett directed building inspection functions for the city of mukilteo including structural nuisance inspections abatement actions and condemnations mr bennett stated that no order of condemnation was ever issued to any of the properties in the mukilteo complex in addition mr bennett stated that in when he visited the mukilteo complex he observed that the buildings that housed the individual condominium units were occupied and performing petitioner did not attempt to refute any of mr bennett's statements indeed petitioner has not been back to mukilteo washington since the sale of the five units to great bank mr bennett's testimony coupled with petitioner's failure to rebut that testimony is inconsistent with petitioner's assertion that the five units were destroyed in whole or in part we are not persuaded by petitioner's unsupported assertions and we find that the five units were not destroyed in whole or in part our finding that the five units were not destroyed in whole or in part precludes nonrecognition treatment under sec_1033 we also note however that petitioner has failed to submit any evidence other than his uncorroborated assertions at trial that he was compelled to enter into the group settlement agreement with great bank or that petitioner acquired property similar_or_related_in_service_or_use to the five units petitioner's attempt to introduce evidence in his brief filed date to support his claim under sec_1033 is rejected see rule b thus respondent's adjustment increasing petitioner's gross_income for the gain realized on the sale of the five units is sustained to the extent of dollar_figure and accordingly respondent's adjustment increasing petitioner's taxable_income is sustained to the extent of dollar_figure b employee business_expenses petitioner claimed on the tax_return a miscellaneous deduction in the amount of dollar_figure for unreimbursed employee business_expenses in the notice_of_deficiency respondent disallowed dollar_figure of that deduction and increased petitioner's taxable_income accordingly respondent explained that petitioner was not entitled to the disallowed deduction because he failed to establish that the deduction was for an ordinary and necessary business_expense or was expended for the purpose designated on the tax_return the tax_return indicates that petitioner claimed the deduction for vehicle expenses travel_expenses and meal and or entertainment_expenses sec_162 permits a deduction for traveling expenses including amounts expended for meals_and_lodging incurred by a taxpayer while away from home in the pursuit of a trade_or_business the taxpayer must demonstrate that the expenses were reasonable and necessary traveling expenses incurred while away from home and incurred in the pursuit of business see eg 326_us_465 in addition sec_274 imposes strict substantiation requirements sec_274 provides that with certain inapplicable exceptions no deduction for traveling expenses or similar items shall be allowed unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer's own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation or use of the facility or property or the date and description of the gift c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained using the facility or property or receiving the gift at trial petitioner stated that in he maintained tax homes in arlington texas and everett washington while working as a contract engineer in california petitioner claims that he is entitled to deduct travel and travel related expenses_incurred in california in the pursuit of his business as a contract engineer respondent asserts that petitioner did not maintain a tax_home during in addition respondent contends that petitioner's claimed expenses are not ordinary and necessary business_expenses under sec_162 and that petitioner has failed to meet the substantiation requirements of sec_274 petitioner testified that he incurred the claimed business_expenses and that he provided the required substantiation to the internal_revenue_service petitioner however has failed to corroborate his testimony the record is barren of the type of substantiation required by sec_274 petitioner did not provide the court with any records or other evidence setting forth the amount time place and business_purpose of the expenditures claimed see sec_1_274-5 income_tax regs so even if the court were to assume arguendo that petitioner's travel and travel related expenditures are deductible under sec_162 petitioner's failure to substantiate any of those expenses pursuant to sec_274 requires disallowance of the claimed deduction thus respondent's adjustment increasing petitioner's taxable_income as a result of the disallowed employee_business_expense deduction is sustained c moving_expenses petitioner claimed on the tax_return a moving_expense_deduction in the amount of dollar_figure in the notice_of_deficiency respondent disallowed that deduction in full and increased petitioner's taxable_income accordingly respondent explained that petitioner was not entitled to the deduction because he was not a full-time_employee in the general location of his new principal_place_of_work for at least weeks during the 12-month_period immediately following his arrival in such location see sec_217 in his brief petitioner concedes that he erred in reporting the claimed expenses as moving_expenses under sec_217 he argues instead that the claimed expenses should be deductible as employee business_expenses under sec_162 petitioner's assertion is not supported by the type of substantiation required under sec_274 see supra sec ii b thus respondent's adjustment increasing petitioner's taxable_income for the disallowed moving_expense_deduction is sustained iii additions to tax a sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a timely return determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect petitioner bears the burden_of_proof as to reasonable_cause and the absence of willful neglect see rule a in the notice_of_deficiency respondent determined that the tax_return was due on date and that petitioner filed that return on date petitioner does not dispute those facts petitioner did not present any testimony or other evidence to explain his failure_to_file the tax_return in a timely manner petitioner's attempt to introduce evidence in his brief is rejected see rule b petitioner has not carried his burden_of_proof respondent's determination of an addition_to_tax under sec_6651 is sustained except to the extent that it relates to the difference between our calculation of the adjustments to income arising from the sale of the five units and respondent's calculation the section ii a difference supra b sec_6662 sec_6662 provides for an accuracy related penalty in the amount equal to percent of the portion of an underpayment_of_tax attributable to among other things negligence or disregard of rules or regulations sec_6662 and b the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard sec_6662 in the notice_of_deficiency respondent determined that the entire underpayment_of_tax for the taxable_year was due to petitioner's negligence or intentional_disregard_of_rules_and_regulations petitioner bears the burden of proving that respondent's determination is erroneous see rule a on the record before us we find that respondent's determination of a penalty under sec_6662 is correct except to the extent that it relates to the section ii a difference supra iv conclusion respondent's determinations of a deficiency in an addition to and a penalty on petitioner's federal_income_tax for the taxable_year are sustained to the extent set forth in this report decision will be entered under rule
